DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1a2 as being anticipated by Kobayashi et al. (US 9,755,517 – IDS).
Claims 1 and 3; Kobayashi et al. disclose a circuit (fig. 3a) comprising: a phase management circuitry (25a-25n, L1-LN) adapted to be coupled to phases (e.g. L1-LN) of a power stage to control the phases; a first comparator (e.g. 115a) configured to compare a value (VFB) indicative of an output voltage (55) of the power stage to a first threshold voltage (VREFP1) to produce a first comparison result (107a); a second comparator (e.g. 115b) configured to compare the value (VFB) indicative of the output voltage (55) to a second threshold voltage (VREFP2) to produce a second comparison result (107b), wherein the second threshold voltage is less than the first threshold voltage (col. 8 lines 15-18); and phase shedding circuitry (110, 105, 120a-120n) coupled to the first comparator (115a), to the second comparator (115b), and to the phase management circuitry (25a-25n, L1-LN), the phase shedding circuitry (110, 105, 120a-120n) configured to: determine a number of the phases to activate based on the first comparison result and the second comparison result; and control the phase management circuitry to activate the number of the phases (L1-LN).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. in view of Hobrecht et al. (US 6,647,274 – previously cited).
Kobayashi et al. disclose the claimed subject matter in regards to claim 1 supra, except for the phases comprise: a first phase comprising: a first switch coupled to a voltage source and adapted to be coupled to a first inductor coupled to the power stage; a second switch coupled between the first switch and a ground terminal; and a first driver coupled to the first switch and to the second switch, the first driver configured to control the first switch and the second switch; and a second phase comprising: a third switch having a first terminal and a second terminal, the first terminal coupled to the voltage source and the second terminal adapted to be coupled to a second inductor coupled to the power stage; a fourth switch coupled between the first terminal and the ground terminal; and a second driver coupled to the third switch and to the fourth switch, the second driver configured to control the third switch and the fourth switch.
Hobrecht et al., figs 2 or 9; teach it is known in the art to use a multiple phase switching regulator having phase stages comprising switches 54, 55, inductor 56 and drivers 52 as is well known in the art and taught by Hobrecht et al. to provide for a multiphase buck switching converter to step down the input voltage and plural phases to provide ample load current for transient loads.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kobayashi et al. to include a first phase comprising: a first switch coupled to a voltage source and adapted to be coupled to a first inductor coupled to the power stage; a second switch coupled between the first switch and a ground terminal; and a first driver coupled to the first switch and to the second switch, the first driver configured to control the first switch and the second switch; and a second phase comprising: a third switch having a first terminal and a second terminal, the first terminal coupled to the voltage source and the second terminal adapted to be coupled to a second inductor coupled to the power stage; a fourth switch coupled between the first terminal and the ground terminal; and a second driver coupled to the third switch and to the fourth switch, the second driver configured to control the third switch and the fourth switch, as taught by Hobrecht et al. in order to provide for a multiphase buck switching converter configured to step down the input voltage and plural phases to provide ample load current for transient loads.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. in view of Varga (US 6,150,803 – previously cited).
Kobayashi et al. disclose the claimed subject matter in regards to claim 1 supra, except for a first phase of the phases comprises a first current sense resistor coupled to the phase shedding circuitry, wherein a second phase of the phases comprises a second current sense resistor coupled to the phase shedding circuitry, the phase shedding circuitry configured to control the phase management circuitry to activate or deactivate the second phase based at least partially on a value associated with the first current sense resistor and a value associated with the second current sense resistor.
Varga teaches that it is known in the art to use a multiple phase converter with current sense resistors 110 and 120, and to use the voltage across each sense resistor caused by the output current and to transmit to the individual switching regulators as control parameters. This provides a feedback loop from and through current sense resistors. The loop provides an additional layer of regulation for controlling the multiple phase converter.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kobayashi et al. to include a first phase of the phases comprises a first current sense resistor coupled to the phase shedding circuitry, wherein a second phase of the phases comprises a second current sense resistor coupled to the phase shedding circuitry, the phase shedding circuitry configured to control the phase management circuitry to activate or deactivate the second phase based at least partially on a value associated with the first current sense resistor and a value associated with the second current sense resistor as taught by Varga in order to provide a feedback loop through the current sense resistors to  add an additional layer of regulation.

Allowable Subject Matter
Claims 8-14 and 17-20 are still considered to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GARY L LAXTON/           Primary Examiner, Art Unit 2896                            5/04/2022